OPINION
TODD, Justice.
Ronald Frankfurth has received compensation for an injury sustained while employed by Armour and Company. Frank-furth was subsequently employed by Suns-tar where both he and Armour claim a new injury occurred. The compensation judge held that no new injury had occurred. The Workers’ Compensation Court of Appeals affirmed.
We hold that the Court of Appeals applied the proper standard of review and that the decision is not manifestly contrary to the evidence. See Hengemuhle v. Long Prairie Jaycees, 358 N.W.2d 54 (Minn.1984) (filed herewith).
Affirmed.